EXHIBIT 10.15

 

[FORM OF CHANGE IN CONTROL SEVERANCE AGREEMENT (2005)

WITH EXECUTIVE OFFICERS]

 

[Date]

 

[Name and Address of Executive]

 

Dear [Name of Executive]:

 

First Horizon National Corporation, a Tennessee corporation (including any
successor thereto, the "Company"), considers the establishment and maintenance
of a sound and vital management to be essential to protecting and enhancing the
best interests of the Company and its shareholders. In this connection, the
Company recognizes that, as is the case with many publicly held corporations,
the possibility of a change in control may arise and that such possibility, and
the uncertainty and questions which it may raise among management, may result in
the departure or distraction of management personnel to the detriment of the
Company and its shareholders. Accordingly, the Board of Directors of the Company
(the "Board") has determined that appropriate steps should be taken to reinforce
and encourage the continued attention and dedication of members of the Company's
management to their assigned duties without distraction in circumstances arising
from the possibility of a change in control of the Company. In particular, the
Board believes it important, should the Company or its shareholders receive a
proposal for transfer of control of the Company, that you be able, if requested,
to assess and advise the Board whether such proposal would be in the best
interests of the Company and its shareholders and to take such other action
regarding such proposal as the Board might determine to be appropriate, without
being influenced by the uncertainties of your own situation.

 

In order to induce you to remain in the employ of the Company, this letter
agreement, which has been approved by the Board, sets forth certain benefits
which the Company agrees will be provided to you in the event of a "change in
control" of the Company under the circumstances described below.

 

1. Agreement to Provide Services; Right to Terminate.

 

(i) Except as otherwise provided in paragraph (ii) below, the Company or you may
terminate your employment at any time, subject to the Company's providing the
benefits hereinafter specified in accordance with the terms hereof.

 

(ii) In the event a tender offer or exchange offer is made by a Person (as
hereinafter defined) for more than 20 percent (20%) of the combined voting power
of the Company's outstanding securities ordinarily having the right to vote at
elections of directors, including shares of the common capital stock of First
Tennessee National Corporation, par value $1.25 per share (the "Company Voting
Securities"), you agree that you will not leave the employ of the Company (other
than as a result of Disability, Retirement, or upon an event which would
constitute Good

 

1

 


--------------------------------------------------------------------------------



 

Reason if such event occurred after a change in control of the Company, as such
terms are hereinafter defined) and will render the services contemplated in the
recitals to this Agreement until such tender offer or exchange offer has been
abandoned or terminated or a change in control of the Company, as defined in
Section 3 hereof, has occurred; provided, however, that such obligation shall
not extend for a period exceeding one hundred and eighty (180) days from the
initial event resulting in the obligation under this paragraph (ii). For
purposes of this Agreement, the term "Person" shall mean and include any
individual, corporation, partnership, group, association or other "person", as
such term is defined in Section 3(a)(9) of the Securities Exchange Act of 1934,
as amended (the "Exchange Act") and as used in Section 13(d) or Section 14(d) of
the Exchange Act, other than the Company, an entity in which the Company
directly or indirectly beneficially owns more than 50% of the voting securities
or interests (a "Subsidiary"), or any employee stock ownership or other employee
benefit plan or trust sponsored by the Company or a Subsidiary.

 

2. Term of Agreement. This Agreement shall commence on the date hereof and shall
continue in effect until you or the Company shall have given three (3) years
prior written notice of termination of this Agreement; provided, that,
notwithstanding the delivery of any such notice, this Agreement shall continue
in effect for a period of thirty-six (36) months after a change in control of
the Company, as defined in Section 3 hereof, if such change in control shall
have occurred during the term of this Agreement. Notwithstanding anything in
this Section 2 to the contrary, this Agreement shall terminate if you or the
Company terminate your employment prior to a change in control of the Company,
unless you reasonably demonstrate that such termination of employment was at the
request of a third party who has taken steps reasonably calculated to effect a
change in control or otherwise arose in connection with or in anticipation of a
change in control, in which case your employment shall for all purposes of this
Agreement be deemed to have been terminated by you for Good Reason immediately
following a change in control of the Company.

 

3. Change in Control. For purposes of this Agreement, a "change in control"
means the occurrence of any one of the following events:

 

(i) individuals who, on January 21, 1997, constitute the Board (the "Incumbent
Directors") cease for any reason to constitute at least a majority of the Board,
provided that any person becoming a director subsequent to January 21, 1997,
whose election or nomination for election was approved by a vote of at least
three-fourths (3/4) of the Incumbent Directors then on the Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director, without written objection to such
nomination) shall be an Incumbent Director; provided, however, that no
individual elected or nominated as a director of the Company initially as a
result of an actual or threatened election contest with respect to directors or
as a result of any other actual or threatened solicitation of proxies or
consents by or on behalf of any person other than the Board shall be deemed to
be an Incumbent Director;

 

(ii) any Person is or becomes a "beneficial owner" (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing 20% or more of the combined voting power of the Company Voting
Securities; provided, however, that the event

 

2

 


--------------------------------------------------------------------------------



 

described in this paragraph (ii) shall not be deemed to be a change in control
by virtue of any of the following acquisitions: (A) by any underwriter
temporarily holding securities pursuant to an offering of such securities, or
(B) pursuant to a Non-Qualifying Transaction (as defined in paragraph (iii));

 

(iii) the consummation of a merger, consolidation, share exchange or similar
form of corporate transaction involving the Company or any of its Subsidiaries
that requires the approval of the Company's stockholders, whether for such
transaction or the issuance of securities in the transaction (a "Business
Combination"), unless immediately following such Business Combination: (A) more
than 60% of the total voting power of (x) the corporation resulting from such
Business Combination (the "Surviving Corporation"), or (y) if applicable, the
ultimate parent corporation that directly or indirectly has beneficial ownership
of 100% of the voting securities eligible to elect directors of the Surviving
Corporation (the "Parent Corporation"), is represented by Company Voting
Securities that were outstanding immediately prior to the consummation of such
Business Combination (or, if applicable, is represented by shares into which
such Company Voting Securities were converted pursuant to such Business
Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Business
Combination, (B) no person (other than any employee benefit plan sponsored or
maintained by the Surviving Corporation or the Parent Corporation), is or
becomes the beneficial owner, directly or indirectly, of 20% or more of the
total voting power of the outstanding voting securities eligible to elect
directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation) and (C) at least two-thirds (2/3) of the members of the
board of directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) were Incumbent Directors at the time of
the Board's approval of the execution of the initial agreement providing for
such Business Combination (any Business Combination which satisfies all of the
criteria specified in (A), (B) and (C) above shall be deemed to be a
"Non-Qualifying Transaction"); or

 

(iv) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or a sale of all or substantially all of the
Company's assets.

 

Notwithstanding the foregoing, a change in control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 20% of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding; provided, that if after such acquisition by the
Company such person becomes the beneficial owner of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person, a change in control of the Company
shall then occur.

 

4. Termination Following Change in Control. If any of the events described in
Section 3 hereof constituting a change in control of the Company shall have
occurred, you shall be entitled to the benefits provided in Section 5 upon your
termination of employment within thirty-six (36) months following such change in
control; provided, however, that you shall be entitled to the benefits provided
in Section 5(viii) whether or not your employment has been terminated. For

 

3

 


--------------------------------------------------------------------------------



 

purposes of this Agreement, "Disability," "Retirement," "Cause" and "Good
Reason" have the meanings set forth below in this Section 4.

 

(i) Disability. Termination by the Company of your employment based on
"Disability" shall mean termination because of your "disability" under the
Company's Long Term Disability Plan, or any successor or substitute plan or
plans of the Company, in effect immediately prior to the change in control of
the Company.

 

(ii) Retirement. Termination by you or by the Company of your employment based
on "Retirement" shall mean termination as a result of your mandatory retirement
in accordance with the Company's retirement policy generally applicable to
similarly situated officers, as in effect immediately prior to the change in
control of the Company, or in accordance with any retirement arrangement
established with your written consent.

 

(iii) Cause. Termination by the Company of your employment for "Cause" shall
mean termination upon (a) the willful and continued failure by you to perform
substantially your duties with the Company (other than any such failure
resulting from your incapacity due to physical or mental illness) after a
written demand for substantial performance is delivered to you by the Chairman
of the Board, Chief Executive Officer or President of the Company which
specifically identifies the manner in which such person believes that you have
not substantially performed your duties, which failure to perform causes
material and demonstrable economic harm to the Company or its Affiliates, (b)
the willful engaging by you in illegal conduct which is materially and
demonstrably injurious to the Company, or (c) the conviction of, or a plea of
guilty or nolo contendere to, a felony. For purposes of this paragraph (iii), no
act, or failure to act, on your part shall be considered "willful" unless done,
or omitted to be done, by you in bad faith and without reasonable belief that
your action or omission was in, or not opposed to, the best interests of the
Company or its Affiliates. Any act, or failure to act, based upon authority
given pursuant to a resolution duly adopted by the Board or based upon the
advice of counsel for the Company or upon the instructions of the Chief
Executive Officer or other senior executive officer of the Company shall be
conclusively presumed to be done, or omitted to be done, by you in good faith
and in the best interests of the Company and its Affiliates. For purposes of
this Agreement, "Affiliate" means any person directly or indirectly controlling,
controlled by, or under common control with the Company. It is also expressly
understood that your attention to matters or your engagement in activities not
directly related to the business of the Company shall not provide a basis for
termination for Cause so long as the Board has approved your engagement in such
activities prior to or following a change in control. Notwithstanding the
foregoing, in the case of clause (a) or (b) of this paragraph (iii), you shall
not be deemed to have been terminated for Cause unless and until there shall
have been delivered to you a copy of a resolution duly adopted by the
affirmative vote of not less than three-fourths (3/4) of the entire membership
of the Board (excluding you if you are a Board member) at a meeting of the Board
called and held for such purpose (after reasonable notice to you and an
opportunity for you, together with your counsel, to be heard before the Board),
finding that in the good faith opinion of the Board you were guilty of the
conduct set forth above in (a) or (b) of this paragraph (iii) and specifying the
particulars thereof in detail. The Company must notify you of any event
constituting Cause within ninety (90) days following the Company's knowledge of
its existence or such event shall not constitute Cause under this Agreement.

 

4

 


--------------------------------------------------------------------------------



 

 

(iv) Good Reason. Termination by you of your employment for "Good Reason" shall
mean termination based upon the occurrence after a change in control of the
Company of any of the following events, without your written consent
specifically acknowledging that any such event shall not give rise to Good
Reason under this Agreement:

 

(A) a determination by you, in your reasonable judgment, that there has been an
adverse change in your status, title(s) or position(s) with the Company as in
effect immediately prior to the change in control, including, without
limitation, any adverse change in your status, title(s) or position(s) as a
result of a diminution in your duties or responsibilities, or the assignment to
you of any duties or responsibilities which are inconsistent with such status,
title(s), or position(s) as in effect immediately prior to the change in
control, or any removal of you from, or any failure to reappoint or reelect you
to, such position(s) (except in connection with the termination of your
employment for Cause, Disability or Retirement or as a result of your death or
by you other than for Good Reason);

 

(B) a reduction by the Company in your base salary or annual target bonus
opportunity (including any adverse change in the formula for such annual bonus
target) as in effect immediately prior to the change in control or as the same
may be increased from time to time thereafter;

 

(C) the failure by the Company to continue in effect any employee benefit plan,
compensation plan, welfare benefit plan or material fringe benefit plan in which
you are participating immediately prior to such change in control or the taking
of any action by the Company which would adversely affect your participation in
or reduce your benefits under any such plan, unless you are permitted to
participate in other plans providing you with substantially equivalent benefits
in the aggregate (at substantially equivalent cost with respect to welfare
benefit plans);

 

(D) the failure by the Company to provide and credit you with the number of paid
vacation days to which you are then entitled in accordance with the Company's
normal vacation policy as in effect immediately prior to the change in control;

 

(E) the Company's requiring you to (i) be based at (a) an office that is greater
than 25 miles from where your office is located immediately prior to the change
in control or (b) at an office not appropriate for your position (including,
without limitation, your removal from the Company's principal executive
offices), except for required travel on the Company's business to an extent
substantially consistent with the business travel obligations which you
undertook on behalf of the Company prior to the change in control, or (ii)
travel on Company business to a substantially greater extent than was required
immediately prior to the change in control;

 

(F) the failure by the Company to obtain from any Successor (as hereinafter
defined) the assent to this Agreement contemplated by Section 6 hereof;

 

 

5

 


--------------------------------------------------------------------------------



 

 

(G) any purported termination by the Company of your employment which is not
effected pursuant to a Notice of Termination satisfying the requirements of
paragraph (v) below (and, if applicable, paragraph (iii) above); and for
purposes of this Agreement, no such purported termination shall be effective; or

 

(H) any refusal by the Company to continue to allow you to attend to matters or
engage in activities not directly related to the business of the Company which,
prior to the change in control, you were permitted by the Board to attend to or
engage in.

 

An isolated and inadvertent action taken in good faith and which is remedied by
the Company within ten (10) days after receipt of notice thereof given by
Executive shall not constitute Good Reason. Notwithstanding anything herein to
the contrary, termination of your employment for any or no reason (other than
Cause or Retirement) during the 30-day period commencing one (1) year after the
date of a change in control shall constitute termination for Good Reason;
provided, however, that this sentence shall not apply if either (a) a change in
control pursuant to Section 3(ii) shall have occurred and such change in control
would not have occurred if "20%" were replaced by "50%" in such Section 3(ii) or
(b) a change in control pursuant to Section 3(iii) shall have occurred and such
change in control would not have occurred if (x) "60%" in subclause (A) of such
Section 3(iii) were replaced by "50%", (y) 20% in subclause (B) of such Section
3(iii) were replaced by 50% and (z) "two-thirds (2/3)" in subclause (C) of such
Section 3(iii) were replaced by "a majority". For purposes of this Agreement,
"Plan" shall mean any compensation plan such as an incentive, stock option,
restricted stock, pension restoration or deferred compensation plan or any
employee benefit plan such as a thrift, pension, profit sharing, medical,
disability, accident, life insurance plan or a relocation plan or policy or any
other plan, program or policy of the Company intended to benefit employees,
including, without limitation, any Plans established after the date hereof.

 

(v) Notice of Termination. Any purported termination by the Company or by you
following a change in control shall be communicated by written Notice of
Termination to the other party hereto. For purposes of this Agreement, a "Notice
of Termination" shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon.

 

(vi) Date of Termination. "Date of Termination" means (A) the effective date on
which Executive's employment by the Company terminates as specified in a prior
written notice by the Company or Executive, as the case may be, to the other,
delivered pursuant to Section 10 or (B) if Executive's employment by the Company
terminates by reason of death, the date of death of Executive. In the case of
termination by the Company of your employment for Cause, if you have not
previously expressly agreed in writing to the termination, then within thirty
(30) days after receipt by you of the Notice of Termination with respect
thereto, you may notify the Company that a dispute exists concerning the
termination, in which event the Date of Termination shall be the date set by
mutual written agreement of the parties. During the pendency of any such
dispute, the Company will continue to pay you your full compensation in effect
just prior to the time the Notice of Termination is given and until the dispute
is resolved.

 

 

6

 


--------------------------------------------------------------------------------



 

 

5. Compensation Upon Termination or During Disability; Other Agreements.

 

(i) In the event that during the thirty-six (36) month period following a change
in control of the Company you fail to perform your duties as a result of
incapacity due to physical or mental illness, you shall continue to receive your
base salary at the rate then in effect and any benefits or awards under any
Plans shall continue to accrue during such period, to the extent not
inconsistent with such Plans, until your employment is terminated pursuant to
and in accordance with paragraphs 4(i) and 4(vi) hereof. Thereafter, if your
employment is terminated for Disability within thirty-six (36) months after a
change in control of the Company, your benefits shall be determined in
accordance with the Plans, and you shall receive benefits under the Company's
disability policies at the greater of the rate immediately prior to the change
in control or your Date of Termination.

 

(ii) If, within thirty-six (36) months after a change in control of the Company,
your employment by the Company shall be terminated by the Company for Cause or
by you (other than for Good Reason or Retirement), the Company shall pay you
your base salary (subject to any deferral elections) through the Date of
Termination at the rate in effect just prior to the time a Notice of Termination
is given plus any bonus amounts which have become earned or payable, but which
have not yet been paid to you. Thereupon the Company shall have no further
obligations to you under this Agreement. Following your termination of
employment, your accrued benefits under the Company's Plans shall be paid
pursuant to the terms of such Plans.

 

(iii) If, within thirty-six (36) months after a change in control of the
Company, your employment by the Company shall be terminated on account of
Disability, death or Retirement, the Company shall pay you your base salary
(subject to any deferral elections) through the Date of Termination at the rate
in effect just prior to the time a Notice of Termination is given plus any bonus
amounts which have become earned or payable, but which have not yet been paid to
you, and a portion of your annual bonus for the fiscal year in which your Date
of Termination occurs in an amount at least equal to (A) the product of (1) your
bonus amount (as defined below), and (2) a fraction, the numerator of which is
the number of days in the fiscal year in which the Date of Termination occurs
through the Date of Termination, and the denominator of which is three hundred
sixty-five (365), reduced by (B) any amounts paid from the Company's annual
incentive plan for the fiscal year in which your Date of Termination occurs.
Thereupon, the Company shall have no further obligations to you under this
Agreement. Following your termination of employment, your accrued benefits under
the Company's Plans shall be paid pursuant to the terms of such Plans; provided,
however, that in the event of termination of employment on account of your death
within thirty-six (36) months after a change in control of the Company, life
insurance benefits paid pursuant to the Company's welfare benefit plans shall be
based on the terms of such plans in effect on the date of death, or if more
favorable to you, the terms of such plans in effect immediately prior to the
change in control.

 

(iv) If, within thirty-six (36) months after a change in control of the Company,
your employment by the Company shall be terminated (a) by the Company other than
for Cause, Disability or Retirement or (b) by you for Good Reason, then the
Company shall pay to you, no later than the fifth day following the Date of
Termination, without regard to any contrary provisions of any Plan, a lump sum
cash amount equal to the sum of the following amounts:

 

7

 


--------------------------------------------------------------------------------



 

 

(A) your base salary (subject to any deferral elections) through the Date of
Termination at the rate in effect just prior to the time a Notice of Termination
is given (not taking into account any reductions constituting Good Reason) plus
any bonus amounts which have become earned or payable, but which have not yet
been paid to you, plus the value of your accrued but unused vacation days;

 

(B) a portion of your annual bonus for the fiscal year in which your Date of
Termination occurs in an amount at least equal to (1) the product of (x) your
bonus amount (as defined below), and (y) a fraction, the numerator of which is
the number of days in the fiscal year in which the Date of Termination occurs
through the Date of Termination, and the denominator of which is three hundred
sixty-five (365), reduced by (2) any amounts paid from the Company's annual
incentive plan for the fiscal year in which your Date of Termination occurs; and

 

(C) an amount equal to [salary amount] times the sum of (1) your highest annual
rate of base salary from the Company (or if applicable any Subsidiary or Parent
(as defined in Section 15)) during the 12-month period immediately prior to your
Date of Termination, and (2) your bonus amount.

 

For purposes of this Agreement, the term "base salary" shall include any amounts
deducted with respect to you or for your account pursuant to Sections 125 and
401(k) of the Internal Revenue Code of 1986, as amended, (the "Code") or any
other deferred compensation plan or program.  For purposes of this Agreement:
 the term "bonus amount" means the greater of your target bonus under the [bonus
plan], as amended, or any successor or substitute plan, immediately prior to
your Date of Termination or such target bonus immediately prior to the change in
control; provided, however, that if such target bonus referred to above is
determined using a formula based on a percentage of your business unit pre-tax
income or other similar measure of  business unit operating results, then the
"bonus amount" determined above shall not exceed the greater of 100% of your
annual base salary in effect immediately prior to your Date of Termination or
100% of your annual base salary in effect immediately prior to the change in
control.

 

(v) If, within thirty-six (36) months after a change in control of the Company,
your employment by the Company shall be terminated (a) by the Company other than
for Cause, Disability or Retirement or (b) by you for Good Reason, then the
Company shall maintain in full force and effect, for the continued benefit of
you and your spouse and dependents for a period terminating on the earliest of
(a) three (3) years after the Date of Termination, (b) the commencement date of
equivalent benefits from a new employer or (c) your normal retirement date under
the terms of the First Tennessee National Corporation Pension Plan, as amended
(or any successor or substitute plan or plans of the Company), the benefits
provided to you and your spouse and dependents under all employee welfare
benefit Plans in which you were entitled to participate immediately prior to the
Date of Termination (or, if more favorable to you, the benefits provided under
such Plans, on a Plan by Plan basis, in which you were entitled to participate
immediately prior to the change in control), provided that your continued
participation is possible under the general terms and provisions of such Plans
(and any applicable

 

8

 


--------------------------------------------------------------------------------



 

funding media) and you continue to pay an amount equal to your contribution as
in effect prior to the change in control or your Date of Termination, as
applicable to the benefit provided under such Plans for such participation. If,
at the end of thirty-six (36) months after the Termination Date, you have not
reached your normal retirement date and you have not previously received or are
not then receiving equivalent benefits from a new employer, the Company shall
arrange, at its sole cost and expense, to enable you to convert your and your
spouse's and dependents' coverage under such Plans to individual policies or
programs upon the same terms as employees of the Company may apply for such
conversions. In the event that your participation in any such Plan is barred,
the Company, at its sole cost and expense, shall arrange to have issued for the
benefit of you and your spouse and dependents individual policies of insurance
providing benefits substantially similar (on an after-tax basis) to those which
you otherwise would have been entitled to receive under such Plans pursuant to
this paragraph (v) or, if such insurance is not available at a reasonable cost
to the Company, the Company shall otherwise provide you and your dependents with
equivalent benefits (on an after-tax basis). You shall not be required to pay
any premiums or other charges in an amount greater than that which you would
have paid in order to participate in such Plans. Following your termination of
employment, your accrued benefits under the Company's Plans shall be paid
pursuant to the terms of such Plans.

 

(vi) Except as specifically provided in paragraph (v) above, the amount of any
payment provided for in this Section 5 shall not be reduced, offset or subject
to recovery by the Company by reason of any compensation earned by you as the
result of employment by another employer after the Date of Termination, or
otherwise.

 

(vii) If, within thirty-six (36) months after a change in control of the
Company, your employment by the Company shall be terminated (a) by the Company
other than for Cause, Disability or Retirement or (b) by you for Good Reason,
then the Company shall provide you with reasonable outplacement services.

 

(viii) Anything in this Agreement to the contrary notwithstanding, in the event
it shall be determined that any payment, award, benefit or distribution (or any
acceleration of any payment, award, benefit or distribution) by the Company (or
any of its Affiliates) or any entity which effectuates a change in control (or
any of its affiliated entities) to you or for your benefit (whether pursuant to
the terms of this Agreement or otherwise, but determined without regard to any
additional payments required under this Section 5(viii)) (the "Payments") would
be subject to the excise tax imposed by Section 4999 of the Code, or any
interest or penalties are incurred by Executive with respect to such excise tax
(such excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the "Excise Tax"), then the Company shall pay to you
an additional payment or payments (collectively, a "Gross-Up Payment") in an
amount such that after payment by you of all taxes (including any Excise Tax)
imposed upon the Gross-Up Payment, you retain an amount of the Gross-Up Payment
equal to the sum of (x) the Excise Tax imposed upon the Payments and (y) the
product of any deductions disallowed because of the inclusion of the Gross-up
Payment in your adjusted gross income and the highest applicable marginal rate
of federal income taxation for the calendar year in which the Gross-up Payment
is to be made. For purposes of determining the amount of the Gross-up Payment,
you shall be deemed to (i) pay federal income taxes at the highest marginal
rates of federal income taxation for the calendar year in which the Gross-up
Payment is to be made, (ii) pay applicable

 

9

 


--------------------------------------------------------------------------------



 

state and local income taxes at the highest marginal rate of taxation for the
calendar year in which the Gross-up Payment is to be made, net of the maximum
reduction in federal income taxes which could be obtained from deduction of such
state and local taxes and (iii) have otherwise allowable deductions for federal
income tax purposes at least equal to the Gross-up Payment. The receipt of a
Gross-Up Payment shall in no event be conditioned upon your termination of
employment or your receipt of any other benefits under this Agreement.

 

Subject to the foregoing provisions of this Section 5(viii), all determinations
required to be made under this Section 5, including whether and when a Gross-Up
Payment is required, the amount of such Gross-Up Payment and the assumptions to
be utilized in arriving at such determinations, shall be made by the public
accounting firm that is retained by the Company as of the date immediately prior
to the change in control (the "Accounting Firm") which shall provide detailed
supporting calculations both to the Company and you within fifteen (15) business
days of the receipt of notice from the Company or you that there has been a
Payment, or such earlier time as is requested by the Company (collectively, the
"Determination"). In the event that the Accounting Firm is serving as accountant
or auditor for the individual, entity or group effecting the change in control,
the Company shall appoint another nationally recognized public accounting firm
to make the determinations required hereunder (which accounting firm shall then
be referred to as the Accounting Firm hereunder). All fees and expenses of the
Accounting Firm shall be borne solely by the Company and the Company shall enter
into any agreement requested by the Accounting Firm in connection with the
performance of the services hereunder. The Gross-up Payment under this
Section 5(viii) with respect to any Payments shall be made no later than thirty
(30) days following such Payment. If the Accounting Firm determines that no
Excise Tax is payable by you, it shall furnish you with a written opinion to
such effect, and to the effect that failure to report the Excise Tax, if any, on
your applicable federal income tax return will not result in the imposition of a
negligence or similar penalty. The Determination by the Accounting Firm shall be
binding upon the Company and you.

 

As a result of the uncertainty in the application of Section 4999 of the Code at
the time of the Determination, it is possible that a Gross-Up Payment which will
not have been made by the Company should have been made ("Underpayment") or a
Gross-Up Payment is made by the Company which should not have been made
("Overpayment"), consistent with the calculations required to be made hereunder.
In the event that you thereafter are required to make payment of any Excise Tax
or additional Excise Tax, the Accounting Firm shall determine the amount of the
Underpayment that has occurred and any such Underpayment (together with interest
at the rate provided in Section 1274(b)(2)(B) of the Code) shall be promptly
paid by the Company to you or for your benefit. In the event the amount of the
Gross-up Payment exceeds the amount necessary to reimburse you for your Excise
Tax, the Accounting Firm shall determine the amount of the Overpayment that has
been made and any such Overpayment (together with interest at the rate provided
in Section 1274(b)(2) of the Code) shall be promptly paid by you (but only to
the extent you have received a refund if the applicable Excise Tax has been paid
to the Internal Revenue Service) to or for the benefit of the Company. You shall
cooperate, to the extent your expenses are reimbursed by the Company, with any
reasonable requests by the Company in connection with any contests or disputes
with the Internal Revenue Service in connection with the Excise Tax.

 

 

10

 


--------------------------------------------------------------------------------



 

 

(ix) To the extent you would otherwise be entitled to any payment during the six
months beginning on termination of your employment that would be subject to the
additional tax under Section 409A of the Code ("Section 409A"), (i) the payment
will not be made to you and instead will be made to a trust in compliance with
Revenue Procedure 92-64 (the "Rabbi Trust") and (ii) the payment, together with
earnings on it, will be paid to you on the earlier of the six-month anniversary
of your date of termination or your death or disability (within the meaning of
Section 409A). Similarly, to the extent you would otherwise be entitled to any
benefit (other than a payment) during the six months beginning on termination of
your employment that would be subject to the Section 409A additional tax, the
benefit will be delayed and will begin being provided (together, if applicable,
with an adjustment to compensate you for the delay) on the earlier of the
six-month anniversary of your date of termination or your death or disability
(within the meaning of Section 409A).

 

The Company will bear all costs related to the establishment and operation of
the Rabbi Trust. It is understood that the Rabbi Trust may also be used for
similar arrangements with other executives of the Company.

 

6. Successors; Binding Agreement.

 

(i) The Company will seek, by written request at least five (5) business days
prior to the time a Person becomes a Successor (as hereinafter defined), to have
such Person, by agreement in form and substance satisfactory to you, assent to
the fulfillment of the Company's obligations under this Agreement. Failure of
such Person to furnish such assent by the later of (A) three (3) business days
prior to the time such Person becomes a Successor or (B) two (2) business days
after such Person receives a written request to so assent shall constitute Good
Reason for termination by you of your employment if a change in control of the
Company occurs or has occurred. For purposes of this Agreement, "Successor"
shall mean any Person that succeeds to, or has the practical ability to control
(either immediately or with the passage of time), the Company's business
directly, by merger or consolidation, or indirectly, by purchase of the
Company's voting securities or otherwise.

 

(ii) This Agreement shall inure to the benefit of and be enforceable by your
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If you should die following your
termination of employment while any amount would still be payable to you
hereunder if you had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
your devisee, legatee or other designee or, if there be no such designee, to
your estate.

 

(iii) For purposes of this Agreement, the "Company" shall include any
corporation or other entity which is the surviving or continuing entity in
respect of any merger, consolidation or form of business combination in which
the Company ceases to exist.

 

7. Fees and Expenses; Mitigation. (i) The Company shall reimburse you, on a
current basis upon receipt of reasonable written evidence of such fees and
expenses, for all legal fees and related expenses incurred by you in connection
with this Agreement (including claims under the First Tennessee National
Corporation Directors and Executives Deferred Compensation Plan, or

 

11

 


--------------------------------------------------------------------------------



 

any successor plan or plans thereto) following a change in control of the
Company, including, without limitation, (a) all such fees and expenses, if any,
incurred in contesting or disputing any termination of your employment or
incurred by you in seeking advice with respect to the matters set forth in
Section 5(viii) hereof or (b) your seeking to obtain or enforce any right or
benefit provided by this Agreement, in each case, regardless of whether or not
your claim is upheld by a court of competent jurisdiction; provided, however,
you shall be required to repay any such amounts to the Company to the extent
that a court issues a final and non-appealable order setting forth the
determination that the position taken by you was frivolous or advanced by you in
bad faith.

 

(ii) You shall not be required to mitigate the amount of any payment the Company
becomes obligated to make to you in connection with this Agreement, by seeking
other employment or otherwise.

 

8. Taxes. All payments to be made to you under this Agreement will be subject to
required withholding of federal, state and local income and employment taxes.

 

9. Survival. The respective obligations of, and benefits afforded to, the
Company and you as provided in Sections 5, 6(ii), 7, 8, 13 and 14 of this
Agreement shall survive termination of this Agreement.

 

10. Notice. (i) For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid and addressed, in the
case of the Company, to the address set forth on the first page of this
Agreement or, in the case of the undersigned employee, to the address set forth
below his signature, provided that all notices to the Company shall be directed
to the attention of the Chairman of the Board, Chief Executive Officer or
President of the Company, with a copy to the Secretary of the Company, or to
such other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon receipt.

 

(ii) A written notice of your Date of Termination by the Company or you, as the
case may be, to the other, shall (i) indicate the specific termination provision
in this Agreement relied upon, (ii) to the extent applicable, set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of your employment under the provision so indicated and (iii)
specify the termination date (which date shall be not less than fifteen (15)
(thirty (30), if termination is by the Company for Disability) nor more than
sixty (60) days after the giving of such notice). The failure by you or the
Company to set forth in such notice any fact or circumstance which contributes
to a showing of Good Reason or Cause shall not waive any right you or the
Company have hereunder or preclude you or the Company from asserting such fact
or circumstance in enforcing your or the Company's rights hereunder.

 

11. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such modification, waiver or discharge is agreed to in a
writing signed by you and, on behalf of the Company, by the Chairman of the
Board, Chief Executive Officer or

 

12

 


--------------------------------------------------------------------------------



 

President of the Company. No waiver by either party hereto at any time of any
breach by the other party hereto of, or of compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not expressly set forth in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Tennessee.

 

12. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

13. Employee's Commitment. You agree that subsequent to your period of
employment with the Company, you will not at any time communicate or disclose to
any unauthorized person, without the written consent of the Company, any
proprietary processes of the Company or any Affiliate or other confidential
information concerning their business, affairs, products, suppliers or customers
which, if disclosed, would have a material adverse effect upon the business or
operations of the Company and its Affiliates, taken as a whole; it being
understood, however, that the obligations under this Section 13 shall not apply
to the extent that the aforesaid matters (a) are disclosed in circumstances
where you are legally required to do so or (b) become generally known to and
available for use by the public otherwise than by your wrongful act or omission.

 

14. Related Agreements. To the extent that any provision of any other agreement
between the Company or any of its Subsidiaries and you shall limit, qualify or
be inconsistent with any provision of this Agreement, then for purposes of this
Agreement, while the same shall remain in force, the provision of this Agreement
shall control and such provision of such other agreement shall be deemed to have
been superseded, and to be of no force or effect, as if such other agreement had
been formally amended to the extent necessary to accomplish such purpose.
Moreover, the benefits provided under this Agreement shall offset any and all
benefits provided under any severance plan, program or similar arrangement
(including any severance provisions of any employment agreement) of the Company
and its Subsidiaries.

 

The Company will not take any action that would expose any payment or benefit to
you under this Agreement or under any plan, arrangement or other agreement to
the additional tax of Section 409A, unless (i) the Company is obligated to take
the action under an agreement, plan or arrangement to which you are a party,
(ii) you request the action, (iii) the Company advises you in writing that the
action may result in the imposition of the additional tax and (iv) you
subsequently request the action in a writing that acknowledges you will be
responsible for any effect of the action under Section 409A. The Company will
hold you harmless for any action it may take in violation of this paragraph.

 

It is our intention that the benefits and rights to which you could become
entitled in connection with termination of employment covered under this
Agreement comply with Section 409A. If you or the Company believes, at any time,
that any of such benefit or right does not

 

13

 


--------------------------------------------------------------------------------



 

comply, it will promptly advise the other and will negotiate reasonably and in
good faith to amend the terms of such arrangement such that it complies (with
the most limited possible economic effect on you and on the Company).

 

15. Employment. Employment with the Company for purposes of this Agreement shall
include employment with any of its Subsidiaries or with any entity which
directly or indirectly beneficially owns more than 50% of the voting securities
of the Company ("Parent").

 

16. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

If this letter correctly sets forth our agreement on the subject matter hereof,
kindly sign and return to the Company the enclosed copy of this letter which
will then constitute our agreement on this subject.

 

Sincerely,

 

 

FIRST HORIZON NATIONAL CORPORATION

 

By _______________________________________

Name:

Title:

 

 

 

 

Agreed to this _____ day of ______________, 200___.

 

 

 

[Name of Executive]

 

Home Address:

 

 

Name:

Title:

 

 

 

 

14

 

 

--------------------------------------------------------------------------------